I concur in the result. While the certification of Dr. Call by the Arizona State Board stated that such Board agreed *Page 436 
to reciprocate the action of Utah in admitting an Arizona practitioner to practice in Utah, nevertheless subsequent to receipt of such certificate, correspondence between individual members of the two state boards revealed that it was doubtful that the Arizona Board could, or perhaps clear that it could not, under the Statutes of Arizona, grant reciprocity to a Utah practitioner. This for the reason, as stated in such correspondence, that the Arizona law, relative to granting licenses to practice naturopathy, requires examination in the basic sciences, while that of Utah does not. In view of such fact, the Utah Board was justified in refusing a license to appellant.